Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach a method for optimizing of a radiation treatment plan that requires defining an interpolation optimization problem from a set of clinical goals as optimization functions; wherein the set of functions includes at least one representing a measure of violation of the goals, optimizing an interpolated dose distributions from a set of input dose distributions based on a weighted combination by determining an interpolation weight and specifying weight to be assigned to an input dose distribution in a further optimized dose distribution and calculating an interpolated treatment plane based on the interpolated dose distribution. Independent claim 1 defines this optimization method and remains allowable as presented July 28, 2021. Dependent claims 2-15 are allowable for depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otto (US 2011/0110492 A1) teaches a method and an apparatus for planning and delivering of radiation treatments; wherein some embodiments involve the optimization of the radiation delivery plan to meet various optimization goals. Claim 25 appears to suggest increasing a plurality of control points of treatment by assigning optimization parameters through interpolating optimization parameters. It is not clear from Otto that the interpolating optimization parameters involve defining a set of functions representing a measure of violation of treatment goals or defining an interpolation . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884